IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

JASON N. ARMBRUSTER, )
)
Plaintiff,
vs. ) Civil No. 18-cv-02182-DGW
)
COMMISSIONER of SOCIAL SECURITY, ;
)
Defendant. )
)
JUDGMENT IN A CIVIL CASE

 

IT IS ORDERED AND ADJUDGED that, pursuant to an Order entered by United
States Magistrate Donald G. Wilkerson (Doc. 26), the Commissioner's final decision denying
plaintiffs application for social security benefits is REVERSED and REMANDED to the
Commissioner for rehearing and reconsideration of the evidence, pursuant to sentence four
of 42 U.S.C. § 405(g).

Judgment is entered in favor of plaintiff Jason N. Armbruster and against defendant

Commissioner of Social Security.

 

 

DATED: September 3, 2019
MARGARET M. ROBERTIE
Clerk of Court
Sf
BY: (£4 Blo ttm LL
. Deputy Clerk >
Approved:

s/ Donald G. Wilkerson
DONALD G. WILKERSON
U.S. Magistrate Judge
